Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0000829
                                                         21-NOV-2014
                                                         11:39 AM

                          SCWC-14-0000829


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


CONTINENTAL PACIFIC, LLC by their Managing Agent, ELITE PACIFIC

        PROPERTIES, LLC, Respondent/Plaintiff-Appellee,


                                 vs.


        ROBERT TROTTER, Petitioner/Defendant-Appellant. 



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

             (CAAP-14-0000829; CIV. NO. 1RC13-1-7185)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          The application for writ of certiorari, filed on


October 19, 2014, is hereby rejected.


          DATED:   Honolulu, Hawai'i, November 21, 2014.

Anthony P. Locricchio,         /s/ Mark E. Recktenwald

for petitioner

                               /s/ Paula A. Nakayama

Lex R. Smith and 

Jesse W. Schiel,               /s/ Sabrina S. McKenna

for respondent

                               /s/ Richard W. Pollack


                               /s/ Michael D. Wilson